Title: To James Madison from John B. C. Lucas, 26 January 1815
From: Lucas, John B. C.
To: Madison, James


        
          Sir,
          City of Washington Janry 26 1815
        
        Being an inhabitant of the territory of Missouri and its insulated and dispersed population rendering it accessible and weak at all points, Considering the in roads which our ennmies have made and are making about Mackinack prairie du chien and New orleans; my anxiety rises in proportion to the Crisis. The judicious selection of field officers to Command the force which is intended to defend the territory is all important.
        
        Although I am not particularly acquainted with Characters, yet it happens that I am able to vouch for the particular fitness of one: I am informed that Capt. Andrew Henry of Washington County Missouri territory, is recommanded for a majority in the Corps of rangers. Permit me, Sir, to join in the recommandation and to assure you that he is eminently qualifyed for Such a Situation. I am Sir Most respectfully your very humble svt.
        
          John B.C. Lucas
        
      